Title: James Madison to Samuel A. Storrow, 6 February 1828
From: Madison, James
To: Storrow, Samuel A.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montpr.
                                
                                 Feby. 6 1828
                            
                        

                        A letter of late date from Mr. Sparks, informs me that you were so obliging as to take charge of a packet of
                            papers for me, last autumn. The time which has elapsed without my receiving the packet or hearing from you on the subject,
                            makes me fear that it has met with some accident. The papers in question are of a confidential character, & I
                            should regret much the loss of them. Should they be still in your hands awaiting a satisfactory conveyance, I wd. ask the
                            favor of you to deposit them with Dr. Winston at Culpeper Court House, requesting him if no safe conveyance shd. soon
                            offer, to Orange Court House to the care of Mr Rd. Chapman P. Master at that place, to forward the packet by the mail,
                            addressed as usual to me near Orange Court House.
                        
                            
                                
                            
                        
                    